Citation Nr: 1503597	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for pes planus.

3.  Entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to February 2006.  The Veteran was awarded a Combat Action Ribbon.  

The case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's representative submitted additional evidence in an informal hearing presentation with a waiver of RO review.  The Board obtained the Veteran's vocational rehabilitation folder and associated it with the claims file.  In November 2014, the Veteran's representative provided a waiver of initial RO review of the additional evidence and vocational rehabilitation folder.  The Board accepts this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 

When this case was before the Board in April 2012, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  As the vocational rehabilitation folder includes a December 2007 Counseling Record which raises TDIU, the matter is properly before the Board.  

The Board notes that in the Veteran's November 2008 substantive appeal, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  In February 2009, the Veteran elected to have a video conference hearing in lieu of an in-person hearing.  The Veteran was scheduled for a video conference hearing in February 2012; however, the Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2014).

The issues of entitlement to an increased rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran failed to report for scheduled VA examinations in September and October of 2012 for his claimed prostatitis and a foot disability without good cause. 

2. The evidence does not show that the Veteran has prostatitis that is related to an injury or disease in service.

3. The evidence does not show that the Veteran has pes planus that is related to an injury or disease in service.


CONCLUSIONS OF LAW

1. Prostatitis was not incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Pes planus was not incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2007, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the June 2007 notice informed the Veteran of information and evidence necessary to substantiate the claim for bladder dysfunction with frequent urination and bilateral pes planus and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  In March 2006, the RO informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Board acknowledges that the Veteran has not been provided VA examinations for his feet and prostatitis claims.  In an April 2012 remand, the Board remanded these issues so that VA examinations could be provided to the Veteran.  VA examinations were scheduled for the Veteran in September and October of 2012, and the Veteran was notified at his address of record by way of a September 18, 2012 letter, but the Veteran failed to report to VA examinations.  There is no indication that the Veteran had good cause for not reporting to the examinations, and he has not contacted VA to reschedule the examination.

It is regrettable that the Veteran failed to report for his scheduled VA examination. However, there is no indication that the Veteran attempted to reschedule his appointment. The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board further notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  There is of record no indication that the Veteran showed good cause for his failure to report for the scheduled examination. 

As noted above, the Veteran must cooperate in this development of the evidentiary record to its fullest extent, and his failure to cooperate may precipitate action adverse to the interests of his claims. It is clear that VA has done its utmost to develop the evidence with respect to the Veteran's claimed disabilities.  Any failure to develop this claim rests with the Veteran himself.  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  Accordingly, pursuant to 38 C.F.R. § 3.655, the Board shall evaluate the Veteran's prostatitis and pes planus disability claim based on the evidence of record.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Entitlement to service connection for prostatitis and bilateral pes planus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Pes planus and prostatitis are not listed under 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) is not applicable in this case.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no indication that the Veteran has arthritis or any other chronic disease.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, and VA treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting its determinations, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that the Veteran engaged in combat.  In the case of any Veteran who engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardship of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 30.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

The Board will discuss both claims for service connection together below.

The Veteran is claiming entitlement to service connection for prostatitis and pes planus, which he contends are due to his military service.  With respect to Shedden element (1), the Veteran has reported that he has pes planus.  He is competent to report to the visible flatness of his feet.  Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  Therefore, element (1), current disability for pes planus has been met.

As for the Veteran's prostatitis, there is evidence of a current disability.  In a May 2007 VA treatment record, the Veteran reported continued urinary frequency problems.  Upon examination, there was a 1 centimeter polyp like area overlying his prostate.  He was diagnosed with prostatitis and prescribed Cipro for 14 days.

As to an in-service incurrence or aggravation of a disease or injury, there is only evidence that the Veteran was treated for plantar warts and athlete's foot during service.  The service treatment records do not show any treatment for or notation of pes planus, including the separation examination.  As to the Veteran's prostatitis, service treatment records show that the Veteran reported painful urination and bumps in an August 1997 record but no diagnosis of prostatis was made.  

The question becomes whether there is a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  In June 2008, the Veteran reported that during service he spent many hours on long hikes which resulted in him developing pes planus.  Furthermore, in June 2008, the Veteran reported that he had a constant need to frequently urinate since service.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no competent evidence of a relationship between his current pes planus and service or his current prostatitis and his frequent urination during service.  The Board finds that the Veteran is not competent to provide these opinions.   Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his nexus opinion that his pes planus is due to long hikes during service or a nexus opinion between current prostatitis and frequent urination during service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence.

In the May 2014 Informal Hearing Presentation, the Veteran's representative referred to a medical article written by Dr. T.K. about prostatitis.  It explained that prostatitis typically caused pain in the lower pelvic region of men.  Urinary symptoms such as frequency of passing urine and pain on passing urine may also be present.  Symptoms may last a long time, although they may 'come and go' or vary in severity.  The Veteran's representative argued that the Veteran's painful urination during service shows that prostatitis incurred or had its onset during service.  In addition, in August 2014, the Veteran's representative submitted medical articles regarding prostatitis.  

The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The articles have been reviewed but are too general in nature to provide, alone, the necessary evidence to show that current prostatitis is related to service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998). The documents in the current case do not address the facts of this specific case and thus are not entitled to any probative weight.

Therefore, there is no competent evidence relating a current pes planus disability to an injury or disease in service.  In addition, there is also no competent evidence relating the Veteran's current prostatitis with his complaints of frequent urination during service.  Such is beyond the capability of a lay person to observe. 

As noted above, continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Pes planus and prostatitis are not listed under 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) is not applicable in this case.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014).  The Court has held that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood, supra. 

Once again, the Board notes that the Veteran was scheduled for a VA examination of his feet disability and prostatitis after which it would have been expected for the examiner to express a competent medical opinion regarding the etiology of any foot disability or prostatitis, including whether the disability is related to his military service.  The Veteran failed to report for this examination, and the Board is forced to decide his claim based on the available evidence.  The preponderance of this evidence is against his claim for service connection for a foot disability or prostatitis.  38 C.F.R. § 3.655 (b).  The benefits sought on appeal are accordingly denied. 


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for prostatitis is denied.


REMAND

Development concerning the matter of TDIU should be conducted on remand.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Rice v. Shinseki, 22 Vet. App. 447 (2009).  This should include providing notice pursuant to 38 C.F.R. § 3.159 and developing the claim as appropriate.  As the increased rating matter is inextricably intertwined with TDIU, action is deferred on that issue.   

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notification regarding TDIU and ask that the Veteran complete a TDIU claim form.  Ask that the Veteran address his employment status from 2007 on.

2.  After undertaking any additional development action that is deemed warranted, readjudicate the claims on appeal (increased rating for PTSD and TDIU). If a claim remains denied, issue a Supplemental SOC and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


